Citation Nr: 1730102	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-21 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for Osgood-Schlatter's disease and degenerative joint disease (DJD) of the left knee.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee associated with Osgood-Schlatter's disease of the left knee. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1975 to July 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2016.  A transcript from the hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking increased ratings for his left and right knee disabilities.  Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Veteran was provided VA examinations in August 2011 and July 2016 to assess the severity of his left and right knee disabilities.  The United States Court of Appeals for Veterans Claims has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59 (2016). See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  These prior VA examinations did not comply with Correia. 

The Veteran was provided VA examination in June 2017 following total knee replacement of the left knee, primarily to assess the condition of his left knee.  At that examination, the Veteran provided updated information about the severity of both his left and right knee disabilities.  Additional range of motion testing was also performed on both knees which complied with the standards of Correia.  

The appellate scheme set forth in 38 U.S.C.A. § 7104 (a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level. See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339   (Fed. Cir. 2003). When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence unless this procedural right is waived by the Veteran. 38 C.F.R. § 19.31 (b)(1) (2016).  Here, however, after the issuance of the SSOC in October 2016, in which it addressed the issues on appeal, the AOJ obtained evidence pertinent to the Veteran's claims, in the form of the June 2017 VA Examination, which is not duplicative as prior VA examinations did not comply with the requirements of Correia.  The AOJ, however, did not prepare an SSOC considering this newly received evidence, and no waiver of AOJ review of these documents has been submitted by the Veteran.  Thus, a remand is required so that an SSOC may be issued.

Accordingly, the case is REMANDED for the following action:

1. After undertaking any other development deemed appropriate, the AOJ must re-adjudicate the issues on appeal, to include consideration of the additional evidence obtained since it last adjudicated these claims.  Specific consideration must be given to all evidence received since the SSOC was issued in October 2016.  The Veteran must be provided an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Bradley W. Hennings 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




